Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT




This Second Amendment to Credit Agreement (this “Amendment”), dated as of April
18, 2014, is entered into by AVISTA CORPORATION, a Washington corporation (the
“Borrower”), the financial institutions identified on the signature pages hereof
as “Continuing Lenders” (the “Continuing Lenders”), the financial institution
identified on the signature pages hereof as the “Exiting Lender” (the “Exiting
Lender” and, together with the Continuing Lenders, the “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as an Issuing Bank, and UNION BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and an Issuing Bank.


Recitals


A.    The parties hereto are party to a Credit Agreement dated as of February
11, 2011, as amended by a First Amendment to Credit Agreement and Waiver
Thereunder dated as of December 14, 2011 (that Credit Agreement, as so amended,
herein called the “Credit Agreement”). Terms defined in the Credit Agreement and
not otherwise defined herein have the same respective meanings when used herein,
and the provisions of Section 1.02 of the Credit Agreement are incorporated
herein by reference.


B.    The Borrower and the Continuing Lenders wish to, among other things, add a
lower pricing level to the definition of “Applicable Rate,” extend the
Expiration Date and revise Section 2.20 of the Credit Agreement to provide for
possible additional extensions of the Expiration Date. Accordingly, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Lenders, the Issuing Banks and the
Administrative Agent hereby agree as set forth below.




SECTION 1.Amendments to Credit Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 2 of this Amendment, the Borrower and
the Continuing Lenders hereby agree that the Credit Agreement is amended as set
forth below.


(a)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is amended in full to read as follows:


“‘Applicable Rate’ shall mean, on any date with respect to the Facility Fee,
Eurodollar Loans, ABR Loans or the LC Participation Fee, the rate per annum set
forth in the following table in the ‘Facility Fee,’ ‘Eurodollar Margin,’ ‘ABR
Margin’ or ‘LC Participation Fee’ column, as applicable, for the Pricing Level
in effect for such date.








--------------------------------------------------------------------------------








Pricing Level




Facility Fee


Eurodollar Margin




ABR Margin




LC Participation Fee
I
0.075%
0.675%
0.000%
0.675%
II
0.100%
0.775%
0.000%
0.775%
III
0.125%
0.875%
0.000%
0.875%
IV
0.175%
0.950%
0.000%
0.950%
V
0.200%
1.050%
0.050%
1.050%
VI
0.250%
1.250%
0.250%
1.250%



For purposes of determining which Pricing Level is applicable in the foregoing
table, the following rules will apply:


‘Pricing Level I’ will be applicable at any date if, at such date, the Senior
Debt Rating is Sixth Lowest Investment Grade or higher;


‘Pricing Level II’ will be applicable at any date if, at such date, the Senior
Debt Rating is Fifth Lowest Investment Grade and Pricing Level I is not
applicable;


“Pricing Level III” will be applicable at any date if, at such date, the Senior
Debt Rating is Fourth Lowest Investment Grade and neither Pricing Level I nor
Pricing Level II is applicable;


‘Pricing Level IV’ will be applicable at any date if, at such date, the Senior
Debt Rating is Third Lowest Investment Grade and none of Pricing Level I,
Pricing Level II or Pricing Level III is applicable;


‘Pricing Level V’ will be applicable at any date if, at such date, the Senior
Debt Rating is Second Lowest Investment Grade and none of Pricing Level I,
Pricing Level II, Pricing Level III or Pricing Level IV is applicable;


‘Pricing Level VI’ will be applicable at any date if, at such date, (i) the
Senior Debt Rating is Lowest Investment Grade or lower or (ii) there is no
applicable Senior Debt Rating.”


(b)    The definition of “Expiration Date” in Section 1.01 of the Credit
Agreement is amended in full to read as follows:


“‘Expiration Date’ shall mean April 18, 2019.”


(c)    The definition of “Reportable Event” in Section 1.01 of the Credit
Agreement is amended in full to read as follows:





- 2 -

--------------------------------------------------------------------------------




“‘Reportable Event’ shall mean any reportable event as defined in Section
4043(c) of ERISA or the regulations issued thereunder with respect to a Plan
(other than a Plan maintained by an ERISA Affiliate which is considered an ERISA
Affiliate only pursuant to subsection (m) or (o) of Section 414 of the Code).”


(d)    Section 1.01 of the Credit Agreement is amended by deleting the
definition of “Highest Non-Investment Grade” and adding the following new
definitions in alphabetical order:


“‘Anti-Corruption Laws’ shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any Subsidiary from time to time
concerning or relating to bribery or corruption.


“‘Ecova’ shall mean Ecova, Inc., a Washington corporation.


“‘Sanctioned Country’ shall mean, at any time, a country or territory that is
the subject or target of any Sanctions.


“‘Sanctioned Person’ shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the United States Department of the Treasury, the United
States Department of State, the United Nations Security Council, the European
Union or any member state of the European Union, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.


“‘Sanctions’ shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the United States
government, including those administered by the Office of Foreign Assets Control
of the United States Department of the Treasury or the United States Department
of State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.


    “‘Sixth Lowest Investment Grade’ shall mean that the Senior Debt Rating
assigned to the applicable Indebtedness of the Borrower is a rating which, as
reasonably determined by the Administrative Agent, would be the rating granted
by the applicable credit-rating agency which is generally treated as “investment
grade” in the ratings regime of that credit-rating agency and is higher than
Fifth Lowest Investment Grade.”


(e)    Section 2.05(b) of the Credit Agreement is amended in full to read as
follows:


“(b)    To request the issuance of a Letter of Credit (or the renewal, extension
or other amendment of an outstanding Letter of Credit), the Borrower shall



- 3 -

--------------------------------------------------------------------------------




hand-deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, renewal, extension or other amendment) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be renewed, extended or otherwise amended, and specifying the date
of issuance, renewal, extension or other amendment (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, renew, extend or otherwise amend such Letter of Credit.
If requested by such Issuing Bank, the Borrower shall also submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, renewed,
extended or otherwise amended only if (and upon the issuance, renewal, extension
or other amendment of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, renewal,
extension or other amendment, (i) the total LC Exposure would not exceed
$200,000,000 and (ii) the total Revolving Credit Exposures would not exceed the
total Commitments.”


(f)    Section 2.20(a) of the Credit Agreement is amended in full to read as
follows:


“(a)    If no Event of Default has occurred and is continuing, the Borrower may
request, by simultaneous notice to the Administrative Agent and each Lender
given after April 18, 2014 and no later than 60 days before the Expiration Date
applicable on the date of such notice (the ‘Current Expiration Date’), that the
Lenders extend their respective Commitments for an additional period of one year
or two years (the ‘Requested Extension Period’). If a Lender agrees, in its sole
and absolute discretion, to so extend its Commitment, it will give notice to the
Administrative Agent of its decision to do so within 30 days after the
Borrower’s delivery of notice to the Administrative Agent and the Lenders
requesting extension of the Current Expiration Date. Promptly after expiration
of such 30-day period, the Administrative Agent will notify the Borrower and
each Lender as to the Lenders (each an ‘Extending Lender’) from which it has
received such a notice agreeing to so extend. Any failure by a Lender to so
notify the Administrative Agent shall be deemed to be a decision by such Lender
not to so extend its Commitment.”


(g)    Section 2.20(d) of the Credit Agreement is amended in full to read as
follows:


“(d)    The Borrower may use the process contemplated by this Section 2.20, at
any time or times after April 18, 2014, only once for a Requested Extension
Period of two years or up to twice for Requested Extension Periods of one year
each; provided, however, that no extension of the Expiration Date shall be
permitted that would cause the remaining term until the Expiration Date to
exceed five years at any time.”



- 4 -

--------------------------------------------------------------------------------






(h)    Article III of the Credit Agreement is amended by adding a new Section
3.14, to read as follows:


“Section 3.14 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Significant Subsidiaries and Ecova (whether or not a
Significant Subsidiary), and their respective directors, officers, employees and
agents, with the Anti-Corruption Laws and applicable Sanctions. The Borrower and
its Subsidiaries, and their respective officers and employees and, to the
knowledge of the Borrower, their respective directors and agents, are in
compliance with the Anti-Corruption Laws and applicable Sanctions in all
material respects. None of the following is a Sanctioned Person: (a) the
Borrower or any Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers or employees; or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will benefit from, or
act in any capacity in connection with, the credit facility established hereby.
No Borrowing, Letter of Credit, use of proceeds of any Borrowing or Letter of
Credit, or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanction.”


(i)    Section 4.03(a) of the Credit Agreement is amended in full to read as
follows:


“(a)     [Reserved.]”


(j)    Section 5.01 of the Credit Agreement is amended by adding the following
new subsection (c) at the end thereof:


“(c)    The Borrower shall maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Significant
Subsidiaries and Ecova (whether or not a Significant Subsidiary), and their
respective directors, officers, employees and agents, with the Anti-Corruption
Laws and applicable Sanctions.”


(k)    Article VI of the Credit Agreement is amended by adding a new Section
6.07, to read as follows:


“Section 6.07 Use of Proceeds. The Borrower shall not request any Borrowing or
Letter of Credit and shall not use, and shall procure that its Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, any of the proceeds of any Borrowing or Letter of Credit (a) in furtherance
of any offer, payment or promise to pay, or any authorization of the payment or
giving of, money or anything else of value to any Person in violation of any
Anti-Corruption Law, (b) for the purpose of funding, financing or facilitating
any activity, business or transaction of or with any Sanctioned Person or in any
Sanctioned Country or (c) in any manner that would result in the violation of
any applicable Sanction.”



- 5 -

--------------------------------------------------------------------------------






(l)    Schedule 2.01 to the Credit Agreement is amended in full to be in the
form attached hereto as Schedule 2.01.


SECTION 2.    Conditions Precedent. This Amendment shall become effective on the
date (the “Effective Date”), not later than May 31, 2014, on which all of the
conditions set forth below have been fulfilled.


(a)    The Administrative Agent shall have received all of the following, each
dated the Effective Date (unless otherwise specified below), in form and
substance satisfactory to the Administrative Agent and in the number of
originals requested thereby:


(i)    this Amendment, duly executed by the Borrower, the Lenders and the
Issuing Banks;


(ii)    a new First Mortgage Bond in substitution for the First Mortgage Bond
dated February 11, 2011, referencing (among other things) the extension of the
Expiration Date effected pursuant to Section 1(b) of this Amendment (the “New
First Mortgage Bond”), together with the related Supplemental Indenture (the
“New Supplemental Indenture”) and the related bond delivery agreement (the “New
Bond Delivery Agreement”), in each case duly executed and delivered by all of
the parties thereto, together with a copy of the bond application (including all
attachments thereto) relating to the New First Mortgage Bond;


(iii)    a copy of the First Mortgage, certified by a Financial Officer of the
Borrower;


(iv)    a copy of title insurance policy number NSL 31426-SEA issued by First
American Title Insurance Company, together with all endorsements thereto through
the Effective Date (collectively the “Title Policy”), including an endorsement
dated a recent date confirming that the Title Policy (A) insures the Lien of the
First Mortgage (including as modified by the New Supplemental Indenture)
securing the New First Mortgage Bond, in each case with the Expiration Date
extended to the date provided in Section 1(b) hereof, (B) insures the trustee
under the First Mortgage as the insured party and (C) insures the Borrower’s
title to the real property subject to the Lien of the First Mortgage, and the
validity and first priority of the Lien of the First Mortgage (subject to Liens
permitted to exist by the terms of the First Mortgage), in an amount not less
than $785,000,000, certified by a Financial Officer of the Borrower;


(v)    opinions of Davis Wright Tremaine LLP, counsel to the Borrower, Hawley
Troxell Ennis & Hawley LLP, Idaho counsel to the Borrower, and Crowley Fleck
PLLP, Montana counsel to the Borrower (or such other firm or firms as approved
by the Administrative Agent), each addressed to the Administrative Agent, the
Lenders and the Issuing Banks (or, in the case of the latter two opinions,
addressed to Davis Wright Tremaine LLP), with respect to such matters relating
to (A) the Borrower, (B) this Amendment, the New First Mortgage Bond, the New
Supplemental Indenture and the New Bond Delivery Agreement (the “Amendment
Documents”) and (C) the Loan Documents, as modified or replaced by the Amendment
Documents, as the



- 6 -

--------------------------------------------------------------------------------




Administrative Agent or any Lender or Issuing Bank may reasonably request (the
Borrower hereby instructing each such counsel to deliver its opinion to the
Administrative Agent);


(vi)    evidence that the Borrower has obtained all consents and approvals of,
and has made all filings and registrations with, any Governmental Authority
required in order to consummate the Transactions (as defined in Section 3(b)
hereof), in each case without the imposition of any condition that, in the
judgment of the Administrative Agent, could adversely affect the rights or
interests of the Lenders, the Issuing Banks or the Administrative Agent under
any of the Amendment Documents or the Loan Documents as modified or replaced
thereby;


(vii)    a copy of the articles of incorporation of the Borrower (as most
recently amended and restated), including all amendments thereto, certified as
of a recent date by the Secretary of State of the State of Washington;


(viii)    certificates, each dated as of a recent date, from the appropriate
Governmental Authorities of the States of Washington, Idaho, Montana and Oregon
as to the good standing of the Borrower to do business in those states;


(ix)    a certificate of the Secretary or Assistant Secretary of the Borrower
certifying (A) that attached thereto is a true and complete copy of the restated
articles of incorporation and the bylaws of the Borrower as in effect on the
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors of the
Borrower authorizing the Transactions and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
articles of incorporation of the Borrower have not been amended since the date
of the last amendment thereto shown on the certification with respect thereto
furnished pursuant to clause (vii) above and (D) as to the incumbency and
specimen signature of each officer executing any Amendment Document or any other
document delivered in connection therewith on behalf of the Borrower;


(x)    a certificate of another officer of the Borrower as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate provided pursuant to clause (ix) above;


(xi)    a certificate of a Financial Officer of the Borrower certifying that the
representations and warranties set forth in Sections 3(f) and (g) of this
Amendment are true and correct; and


(xii)    such other documents as the Administrative Agent or any Lender, or
legal counsel to any of them, may reasonably request.


(b)    All fees payable by the Borrower to the Administrative Agent, the
“Co-Lead Arrangers” identified on the cover page of the Credit Agreement, the
Issuing Banks, the Lenders or any of their respective Affiliates on or prior to
the Effective Date with respect to this Amendment, and all amounts payable by
the Borrower pursuant to Section 10.05 of the Credit Agreement for



- 7 -

--------------------------------------------------------------------------------




which invoices have been delivered to the Borrower on or prior to the Effective
Date, shall have been paid in full or arrangements satisfactory to the
Administrative Agent shall have been made to cause them to be paid in full.


(c)    All legal matters incident to the Amendment Documents, the Loan Documents
as modified or replaced thereby and the Transactions shall be reasonably
satisfactory to the Administrative Agent, the Lenders, the Issuing Banks and
their respective legal counsel.


SECTION 3.    Representations and Warranties. In order to induce the Lenders,
the Issuing Banks and the Administrative Agent to enter into this Amendment, the
Borrower represents and warrants to them as set forth below.


(a)    The Borrower has the corporate power and authority (i) to execute and
deliver the Amendment Documents, (ii) to perform its obligations under the
Amendment Documents and under the Loan Documents as modified or replaced thereby
and (iii) to borrow Loans and procure the issuance of Letters of Credit.


(b)    The execution and delivery of the Amendment Documents by the Borrower,
the performance by the Borrower of its obligations under the Amendment Documents
and under the Loan Documents as modified or replaced thereby, and the borrowing
of Loans and procurement of Letters of Credit under the Credit Agreement as
amended hereby (collectively the “Transactions”), (i) have been duly authorized
by all requisite corporate and, if required, stockholder action and (ii) will
not (A) violate any provision of law, statute, rule or regulation the violation
of which could reasonably be expected to impair the validity or enforceability
of any Amendment Document or of any Loan Document as modified or replaced
thereby or materially impair the rights of or benefits available to the Lenders,
the Issuing Banks or the Administrative Agent under any Amendment Document or
under any Loan Document as modified or replaced thereby, (B) violate any
provision of the certificate or articles of incorporation or other constitutive
documents or bylaws of the Borrower or any Significant Subsidiary, (C) violate
any order of any Governmental Authority the violation of which could reasonably
be expected to impair the validity or enforceability of any Amendment Document
or of any Loan Document as modified or replaced thereby or materially impair the
rights of or benefits available to the Lenders, the Issuing Banks or the
Administrative Agent under any Amendment Document or under any Loan Document as
modified or replaced thereby, (D) violate any provision of any indenture or
other material agreement or instrument evidencing or relating to borrowed money
to which the Borrower or any Significant Subsidiary is a party or by which any
of them or any of their property is or may be bound, in a manner that could
reasonably be expected to impair the validity or enforceability of any Amendment
Document or of any Loan Document as modified or replaced thereby or materially
impair the rights of or benefits available to the Lender, the Issuing Banks or
the Administrative Agent under any Amendment Document or under any Loan Document
as modified or replaced thereby, (E) be in conflict with, result in a breach of
or constitute (alone or with notice or lapse of time or both) a default under
any such indenture, agreement or other instrument in a manner that could
reasonably be expected to impair the validity or enforceability of any Amendment
Document or of any Loan Document as modified or replaced thereby or materially
impair the rights of or benefits available to the Lenders, the Issuing Banks or
the Administrative Agent under any Amendment Document or under any Loan



- 8 -

--------------------------------------------------------------------------------




Document as modified or replaced thereby or (F) result in the creation or
imposition under any such indenture, agreement or other instrument of any Lien
(other than the Lien under the First Mortgage related to the New First Mortgage
Bond and the New Supplemental Indenture) upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower.


(c)    This Amendment has been duly executed and delivered by the Borrower and
constitutes, and each other Amendment Document when executed and delivered by
the Borrower will constitute, a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms.


(d)    No action, consent or approval of, registration or filing with or other
action by any Governmental Authority is or will be required in connection with
the Transactions, except such as have been made or obtained and are in full
force and effect.


(e)    The First Mortgage, as modified by the New Supplemental Indenture,
constitutes a valid and perfected first-priority Lien on the collateral
purported to be encumbered thereby (subject to Liens permitted to exist by the
terms of the First Mortgage, as modified by the New Supplemental Indenture),
enforceable against all third parties in all jurisdictions, and secures the
payment of all obligations of the Borrower under the New First Mortgage Bond,
and the execution, delivery and performance of this Amendment and the other
Amendment Documents do not adversely affect the Lien of the First Mortgage, as
modified by the New Supplemental Indenture.


(f)    The representations and warranties set forth in the Credit Agreement and
in each other Loan Document are true and correct in all material respects on and
as of the Effective Date after giving effect to the Amendment Documents, except
(i) for any such representations and warranties qualified by materiality
(including Material Adverse Effect), in which case such representations and
warranties are true and correct in all respects, or (ii) to the extent that any
such representations and warranties expressly relate to an earlier date.


(g)    No Default or Event of Default has occurred and is continuing either
before or after giving effect to the Amendment Documents.


SECTION 4.    Assignment of Loans, LC Disbursements and LC Participations to
Reflect Revised Commitments.


(a)    On the Effective Date, each Continuing Lender that is increasing its
Commitment pursuant hereto (an “Additional Commitment Lender”) shall purchase,
as an assignment from the Exiting Lender, such portions of the Exiting Lender’s
Commitment, Loans, unreimbursed LC Disbursements and participations in Letters
of Credit outstanding at such time such that, after giving effect to such
assignments, the respective aggregate amount of Commitments, Loans, unreimbursed
LC Disbursements and participations in Letters of Credit of each Additional
Commitment Lender shall be equal to its Pro Rata Share (determined by reference
to Schedule 2.01 attached hereto) of the aggregate Commitments, Loans,
unreimbursed LC Disbursements and participations in Letters of Credit
outstanding. The purchase price for the Commitments, Loans, unreimbursed LC
Disbursements and participations in Letters of Credit so assigned shall be the



- 9 -

--------------------------------------------------------------------------------




sum of (i) the principal amount of the Loans and unreimbursed LC Disbursements
so assigned, plus the amount of accrued and unpaid interest thereon as of the
date of assignment, (ii) the amount of accrued and unpaid LC Participation Fees
as of the date of assignment on the participations in Letters of Credit so
assigned and (iii) the amount of accrued and unpaid Facility Fees as of the date
of assignment on the Commitments so assigned. Each Additional Commitment Lender
shall pay the aggregate purchase price payable by it to the Administrative Agent
on the Effective Date, and the Administrative Agent shall promptly forward such
payment to the Exiting Lender. Upon payment of the applicable amounts to the
Exiting Lender, the Exiting Lender shall automatically be deemed to have sold
and made the applicable assignments to the Additional Commitment Lenders and
shall be released from its obligations under the Loan Documents, and the
Additional Commitment Lenders shall automatically be deemed to have purchased
and accepted such assignments from the Exiting Lender.


(b)    Without limiting the foregoing, upon the effectiveness of the assignments
contemplated by subsection (a) above, (i) the Exiting Lender shall be discharged
from its Commitment and other obligations (other than the return of its Note)
under the Credit Agreement and shall no longer be a Lender thereunder, (ii) the
Borrower, the Administrative Agent and the Issuing Banks shall be deemed to have
consented to the assignments effected pursuant to subsection (a) above, and
(iii) the Administrative Agent shall record the Commitments, Loans, LC
Disbursements and LC Participations of each Additional Commitment Lender and the
Exiting Lender as provided in Section 10.04 of the Credit Agreement to reflect
such assignments.


SECTION 5.    Effect of Amendment on Interest and Fee Rates. Changes in interest
rates and fee rates effected by this Amendment shall apply with respect to
interest and fees accruing on or after the Effective Date, and interest rates
and fee rates in effect before the Effective Date shall apply with respect to
interest and fees accrued before the Effective Date.


SECTION 6.    Reference to and Effect on Loan Documents.


(a)    On and after the Effective Date, (i) each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment, (ii) each reference in the Credit
Agreement to “the First Mortgage Bond,” “thereunder,” “thereof,” “therein” or
words of like import referring to the First Mortgage Bond shall mean and be a
reference to the New First Mortgage Bond, (iii) each reference in the Credit
Agreement to “the Supplemental Indenture,” “thereunder,” “thereof,” “therein” or
words of like import referring to the Supplemental Indenture shall mean and be a
reference to the New Supplemental Indenture, and (iv) each reference in the
Credit Agreement to “the Bond Delivery Agreement,” “thereunder,” “thereof,”
“therein” or words of like import referring to the Bond Delivery Agreement shall
mean and be a reference to the New Bond Delivery Agreement.


(b)    Except as specifically contemplated by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed. Without limiting the generality of the
foregoing, the First Mortgage, as



- 10 -

--------------------------------------------------------------------------------




modified by the New Supplemental Indenture, and all of the collateral described
therein do and shall continue to secure the payment of all obligations under the
New First Mortgage Bond.


(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
any Issuing Bank or any Lender under any of the Loan Documents or constitute a
waiver of any provision of any of the Loan Documents, except as expressly
provided herein.


SECTION 7.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or e-mail shall be effective as delivery of an originally executed
counterpart of this Amendment.


SECTION 8.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


SECTION 9.    Headings. Section headings in this Amendment are for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.




[Signature pages follow.]



- 11 -

--------------------------------------------------------------------------------




The parties hereto have caused this Amendment to be executed by their respective
duly authorized representatives as of the date first written above.


AVISTA CORPORATION
 
 
 
By:
/s/ MARK T. THIES
Name:
Mark T. Thies
Title:
Senior Vice President, Chief Financial Officer &
 
Treasurer






Second Amendment to Credit Agreement            S-1



--------------------------------------------------------------------------------




UNION BANK, N.A., as Administrative Agent, an
Issuing Bank and a Continuing Lender
 
 
 
By:
/s/ ERIC OTIENO
Name:
Eric Otieno
Title:
Vice President






Second Amendment to Credit Agreement             S-2



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Bank and a Continuing Lender
 
 
 
By:
/s/ THOMAS M. THOEN
Name:
Thomas M. Thoen
Title:
Vice President






Second Amendment to Credit Agreement             S-3



--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON,
as a Continuing Lender
 
 
 
By:
/s/ MARK W. ROGERS
Name:
Mark W. Rogers
Title:
Vice President






Second Amendment to Credit Agreement             S-4



--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Continuing Lender
 
 
 
By:
/s/ KEVEN D. SMITH
Name:
Keven D. Smith
Title:
Senior Vice President






Second Amendment to Credit Agreement             S-5



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Continuing Lender
 
 
 
By:
/s/ HOLLAND H. WILLIAMS
Name:
Holland H. Williams
Title:
Vice President & Portfolio Manager






Second Amendment to Credit Agreement             S-6



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Continuing Lender
 
 
 
By:
/s/ MARK CRAWFORD
Name:
Mark Crawford
Title:
Senior Vice President






Second Amendment to Credit Agreement             S-7



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Continuing Lender
 
 
 
By:
/s/ JUSTIN MARTIN
Name:
Justin Martin
Title:
Authorized Officer








Second Amendment to Credit Agreement             S-8



--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION,
as a Continuing Lender
 
 
 
By:
/s/ SHUJI YABE
Name:
Shuji Yabe
Title:
Managing Director








Second Amendment to Credit Agreement             S-9



--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Continuing Lender
 
 
 
By:
/s/ BILL O’DALY
Name:
Bill O’Daly
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ RYAN LONG
Name:
Ryan Long
Title:
Authorized Signatory






Second Amendment to Credit Agreement             S-10



--------------------------------------------------------------------------------




COBANK, ACB, as a Continuing Lender
 
 
 
By:
/s/ DAVE JAMES
Name:
Dave James
Title:
Vice President








Second Amendment to Credit Agreement             S-11



--------------------------------------------------------------------------------




BANNER BANK, as the Exiting Lender
 
 
 
By:
/s/ RITA E. DILLON
Name:
Rita E. Dillon
Title:
Senior Vice President






Second Amendment to Credit Agreement             S-12



--------------------------------------------------------------------------------




SCHEDULE 2.01


Names, Commitments and Addresses of Lenders




Lender


Commitment
Union Bank, N.A.
445 South Figueroa Street
Los Angeles, CA 90071
Attention: Bryan Read
Telecopy: 213-236-4096


$60,156,250
Wells Fargo Bank, National Association
601 West 1st Avenue, Suite 900
Spokane, WA 99201
Attention: Tom Beil / Jessy Hummel
Telecopy: 866-917-7929


$60,156,250
The Bank of New York Mellon
BNY Mellon Center, Room 3600
Pittsburgh, PA 15258-0001
Attention: Mark W. Rogers
Telecopy: 412-236-6112


$42,500,000
KeyBank National Association
601 108th Avenue
Bellevue, WA 98004
Attention: Keven Smith
Telecopy: 425-709-4348


$42,500,000
U.S. Bank National Association
101 South Capitol Boulevard
Boise, ID 83712
Attention: Holland Williams
Telecopy: 208-383-7574


$42,500,000
Bank of America, N.A.
800 5th Avenue, Floor 36
WA 1-501-36-06
Seattle, WA 98104
Attention: Mark Crawford
Telecopy: 206-585-8638


$33,725,000
JPMorgan Chase Bank, N.A.
10 South Dearborn Street, Floor 9
Chicago, IL 60603
Attention: John Zur
Telecopy: 312-732-1762


$33,725,000





--------------------------------------------------------------------------------




Lender


Commitment
Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, NY 10172
Attention: Emily Estevez
Telecopy: 212-224-4384


$33,725,000
CoBank, ACB
5500 South Quebec Street
Greenwood Village, CO 80111
Attention: Dave James
Telecopy: 720-528-6247


$30,000,000
Credit Suisse AG, Cayman Islands Branch
11 Madison Avenue
New York, NY 10010
Attention: William O’Daly
Telecopy: 212-743-2254


$21,012,500


Total:
___________
$400,000,000




2



